Mr. Paul C. Lawrence, Attorney at Law, For ADP TotalSource Fi Xi, Inc., et al.
Ms. Kari L. Schultz, Attorney at Law, For ADP TotalSource Fi Xi, Inc., et al.
Mr. M. Duane Jones, Attorney at Law, For ADP TotalSource Fi Xi, Inc., et al.
Mr. Henry E. Teich, Attorney at Law, For Saunders, Keith.
Mr. Mark T. Sumwalt, Attorney at Law, For Saunders, Keith.
Ms. Lauren H. Walker, Attorney at Law, For State.
Mr. Vernon Sumwalt, Attorney at Law, For State.
ORDER
Upon consideration of the Plaintiff's Petition for Discretionary Review, Plaintiff's Petition for Discretionary Review is allowed as to issue number three only. The petition is denied as to any remaining issues:
"Spec Order by order of the Court in conference, this the 1st of November 2017."